Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 20-23 and 26-28 are pending in the application. Claims 1-19, 24 and 25 have been cancelled and claim 20 has been amended.   Thus, claims 20-23 and 26-28 have been examined as the subject matter of record.

Withdrawn Rejections
	Applicant's amendments and arguments filed December 21, 2021 are acknowledged and have been fully considered.  
The rejection of claim 21 under 35 U.S.C. 112(b), has been withdrawn in view of Applicant’s amendment wherein the word “nutritional” has been removed.
.


Maintained Rejections
	Applicant's arguments filed December 21, 2021 are acknowledged and have been fully considered.  
	The rejection(s) of: claims 20,21  23, and 26-28 under 35 U.S.C. 102(b) as being anticipated by  STRATHMANN et al. (WO2013083372A1); claims 20,21 and 26-28 under 35 U.S.C. 102(b) as being anticipated by  Schneider et al. (US PG Publication 2015/0264923 A1); claims 20, 21, 22, and 26-28 under 35 USC 103 as being obvious over Schneider et al. (US PG Publication 2015/0264923 A1); and claims 20,21,23,and 27 under 35 USC 103 as being obvious over Mertoglu et al. (US PG Publication 20110201500 A1)  are maintained for the reasons set forth below. Applicants’ cancellation of claims 24 and 25 renders their rejections moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 20, 21, 23, and 26-28 are rejected under 35 U.S.C. 102(b) as being anticipated by STRATHMANN et al. (WO2013083372A1).
Applicant claims a method of increasing the efficacy of at least one pesticidal active ingredient, the method comprising the step of: introducing an effective amount of benzyl alcohol to at least one pesticidal active ingredient, wherein the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient against a resistant fungal, herbicidal, bacterial, or insect strain by at least about 50% compared to the at least one pesticidal active ingredient alone.

STRATHMANN et al.  disclose an example of a composition comprising Fluxapyroxad (a carboxamide fungicide) and benzyl alcohol (see page 11, lines 20-34).
    With regards to the limitations of instant claims 20, 24 and 25 wherein Applicant claims that the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient by at least about 50% compared to the at least one pesticidal active ingredient alone, a composition that consists of the same components (i.e. a pesticidal active and benzyl alcohol) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)

STRATHMANN et al.  meet all of the limitations of the claims and the claims are thereby anticipated.
Claims 20, 21 and 26-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Schneider et al. (US PG Publication 2015/0264923 A1).
	Applicant claims a method of increasing the efficacy of at least one pesticidal active ingredient, the method comprising the step of: introducing an effective amount of benzyl alcohol to at least one pesticidal active ingredient, wherein the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient against a resistant fungal, herbicidal, bacterial, or insect strain by at least about 50% compared to the at least one pesticidal active ingredient alone.
  Schneider et al. disclose formulation Example 6 which is an emulsifiable concentrate (EC) formulation (composition) of the herbicides pinoxaden, clodinafop-propargyl and florasulam, 15% benzyl alcohol, and an emulsifier (see paragraph 0333).

    With regards to the limitations of instant claims 20, 24 and 25 wherein Applicant claims that the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient by at least about 50% compared to the at least one pesticidal active ingredient alone, a composition that consists of the same components (i.e. a pesticidal active and benzyl alcohol) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)

.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 20, 21, 22, and 26-28 are rejected under 35 USC 103 as being obvious over Schneider et al. (US PG Publication 2015/0264923 A1).


Applicant’s Invention

	Applicant claims a method of increasing the efficacy of at least one pesticidal active ingredient, the method comprising the step of: introducing an effective amount of benzyl alcohol to at least one pesticidal active ingredient, wherein the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient against a resistant fungal, herbicidal, bacterial, or insect strain by at least about 50% compared to the at least one pesticidal active ingredient alone.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


Schneider et al. teach a liquid herbicidal composition containing pinoxaden and an adjuvant, where the adjuvant is a built-in adjuvant consisting of a tris-ester of phosphoric acid and/or a bis-ester of alkyl phosphonic acids with aliphatic or aromatic 
emulsifiers, 0-90% solvents, 0-80% water and 0-80% oil carrier (different from the adjuvant or solvent carrier) (claim 7 of Stock et al., limitations of instant claims 21, 27 and 28). The solvent is a heavy aromatic hydrocarbon blend or an alcohol or a derivative thereof selected from the group consisting of 2-ethylhexanol, n-octanol, tetrahydrofurfurylalkohol, 2-methyl-2, 4-pentanediol, 4-hydroxy-4-methyl-2-pentanon, lactic acid methylester, lactic acid butylester, cyclohexanol, benzyl alcohol… (claim 9 of Stock et al., limitation of instant claim 20).  Schneider et al teach that it has been found that a composition of the herbicide pinoxaden shows excellent biological efficacy and chemical and physical stability when tris-esters of phosphoric acid and/or bis-esters of alkyl phosphonic acids with aliphatic or aromatic alcohols are used as adjuvants ([0004]).  In addition, Schneider et al.  teach that it has also been found that the new compositions with built-in adjuvants, in particular in the form of an EC, match or even exceed the efficacy of corresponding conventional compositions with a tank-mix adjuvant ([0011]).  Schneider et al. teach that optionally, a co-herbicide for pinoxaden can be incorporated into the compositions and that it is preferred to select the co-herbicide from the group consisting of aryloxy- and heteroaryloxyphenoxy propionic acids, cyclohexandiones, sulfonyl urea, triazolopyrimidines, nitriles, thiocarbamates, dinitroanilines, benzoic acids, phenoxy acids and pyridine carboxylic acids.  Of particular interest are clodinafop, fenoxaprop, 
tralkoxydim, prosulfocarb, triasulfuron, prosulfuron, amidosulfuron, iodosulfuron, chlorsulfuron, flupyrsulfuron, mesosulfuron, metsulfuron…. ([0021], limitation of instant claim 22(in-part)).  Schneider et al teach that the formulations can be prepared, for by mixing the active ingredient (i.e. pinoxaden, optionally in combination with a co-herbicide and/or a safener) with formulation adjuvants and other co-formulants in order to obtain compositions in the form of solutions, dispersions or emulsions ([0023], limitation of instant claim 26).
    With regards to the limitations of instant claims 20 and 24 wherein Applicant claims that the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient by at least about 50% compared to the at least one pesticidal active ingredient alone, a composition that consists of the same components (i.e. a pesticidal active and benzyl alcohol) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Schneider et al. is that  Stock et al. do not expressly teach the use of methyl 2-[((4-methoxy-6-methyl-1,3,5- triazin-2-yl)carbamoylsulfamoyl]benzoate (i.e. metsulfuron-methyl)(limitation of instant claim 22).  However, Schneider et al. do teach the use of metsulfuron as a co-herbicide.  

	
	
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teaching of Schneider et al. and the instant claims are directed to compositions comprising herbicidal actives and benzyl alcohol wherein the efficacy of the herbicide is increased.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Schneider et al.  to arrive at a method of increasing the efficacy of at least one pesticidal active wherein the pesticidal active is metsulfuron-methyl at the time the instant invention was filed, with a reasonable expectation of success.  The instant claims would have been obvious because the substitution of metsulfuron for metsulfuron-methyl in a method of increasing the efficacy of at least one pesticidal active would have yielded predictable results to one of ordinary skill in the art at the time of the invention because metsulfuron-methyl is a derivative of metsulfuron.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 20, 21, 23, and 27 are rejected under 35 USC 103 as being obvious over Mertoglu et al. (US PG Publication 20110201500 A1).


Applicant’s Invention

	Applicant claims a method of increasing the efficacy of at least one pesticidal active ingredient, the method comprising the step of: introducing an effective amount of benzyl alcohol to at least one pesticidal active ingredient, wherein the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient against a resistant fungal, herbicidal, bacterial, or insect strain by at least about 50% compared to the at least one pesticidal active ingredient alone.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


    Mertoglu et al. teach an anhydrous formulation comprising: a) a first pesticide in dissolved form, b) a second pesticide in the form of suspended particles, c) an alkyl 
lactate, and d) an alcohol (claim 13 of Mertoglu et al.) wherein the alcohol is benzyl alcohol or 2-(1-methylpropyl) phenol (claim 15 of Mertoglu et al., limitation of instant claim 20).  Mertoglu et al. teach that  the term pesticides refers to at least one active ingredient selected from the group of fungicides, insecticides, nematicides, herbicides, safeners and/or growth regulators.  Preferred pesticides are fungicides, insecticides, 
carboxamides ([0024], limitation of instant claim 23).  Mertoglu et al. teach that the formulations according to the invention may also comprise customary auxiliaries for agrochemical formulations, the choice of auxiliaries depending on the specific application form and/or the active ingredient.  Examples of suitable auxiliaries are further solvents, solid carriers, surface-active substances (such as surfactants, solubilizers, protective colloids, wetting agent and tackifiers), organic and inorganic thickeners, bactericides, antifreezes, antifoams, optionally dyes and adhesives (e.g. for the treatment of seed material) or customary auxiliaries for bait formulation (e.g. attractants, feedants, bittering substances) ([0096], limitation of instant claim 27).
    With regards to the limitations of instant claims 20 and 25 wherein Applicant claims that the benzyl alcohol increases the efficacy of the at least one pesticidal active ingredient by at least about 50% compared to the at least one pesticidal active ingredient alone, a composition that consists of the same components (i.e. a pesticidal active and benzyl alcohol) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    The difference between the invention of the instant application and that Mertoglu et al. is that Mertoglu et al. do not expressly teach a method of increasing efficacy of at least one pesticidal active (limitation of instant claim 20).  However, Mertoglu et al. do teach that the advantages of the invention are that suspended active ingredients and 
dissolved active ingredients can now be combined in one formulation meaning that, for example, it is possible to dispense with laborious tank mixing of the individual formulation.  The formulation is storage-stable (even upon repeated cooling below 0.degree.  C.) and does not crystallize out.  The pesticides have a high rain resistance.  The pesticides are absorbed very rapidly and in large amounts into the leaf of the treated plant.  The pesticides exhibit higher effectiveness compared to conventionally formulated active ingredients.  The yield of the treated plants increases ([0114]). 
.  

	
	
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teaching of Mertoglu et al. and the instant claims are directed to compositions comprising fungicidal actives and benzyl alcohol wherein the effectiveness of the fungicidal active is higher.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Mertoglu et al. to arrive at a method of increasing the efficacy of at least one pesticidal active at the time the instant invention was filed, with a reasonable expectation of 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed December 21,2021 with respect to the rejection of claim 21 under 35 U.S.C. 112(b),have been considered but are moot in view of the withdrawal of the rejection as set forth above.

on December 21,2021, with respect to the rejection(s) of:  claims 20,21  23, and 26-28 under 35 U.S.C. 102(b) as being anticipated by  STRATHMANN et al. (WO2013083372A1); claims 20,21 and 26-28 under 35 U.S.C. 102(b) as being anticipated by  Schneider et al. (US PG Publication 2015/0264923 A1); claims 20, 21, 22, and 26-28 under 35 USC 103 as being obvious over Schneider et al. (US PG Publication 2015/0264923 A1); and claims 20,21,23,and 27 under 35 USC 103 as being obvious over Mertoglu et al. (US PG Publication 20110201500 A1)  have been fully considered but they are not persuasive.   With regards to each of the aforementioned rejections, Applicant argues that in each rejection, the cited prior art  fails to teach or suggest a method of increasing the efficacy of at least one pesticidal active ingredient that includes the step of introducing an effective amount of benzyl alcohol to at least one pesticidal active ingredient thereby increasing the efficacy of the at least one pesticidal active ingredient against a resistant fungal, herbicidal, bacterial, or insect strain by at least about 50% compared to the at least one pesticidal active ingredient alone.  However, the Examiner is not persuaded   by Applicant’s argument and maintains that a composition that consists of the same components (i.e. a pesticidal active and benzyl alcohol) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).   In addition, Schneider et al teach that it has been found that a composition of the herbicide shows excellent biological efficacy and chemical and physical stability when tris-esters of phosphoric acid and/or bis-esters of alkyl phosphonic acids with aliphatic or aromatic alcohols are used as adjuvants ([0004]).  Schneider et al.  teach that it has also been found that the new compositions with built-in adjuvants, in particular in the form of an EC, match or even exceed the efficacy of corresponding conventional compositions with a tank-mix adjuvant ([0011]).   Further,    Mertoglu et al. teach an anhydrous formulation comprising: a) a first pesticide in dissolved form, b) a second pesticide in the form of suspended particles, c) an alkyl lactate, and d) an alcohol (claim 13 of Mertoglu et al.) wherein the alcohol is benzyl alcohol or 2-(1-methylpropyl) phenol (claim 15 of Mertoglu et al., limitation of instant claim 20).  Mertoglu et al. teach that the advantages of the invention are that suspended active ingredients and 
dissolved active ingredients can be combined in one formulation meaning that, for example, it is possible to dispense with laborious tank mixing of the individual formulation.  Mertoglu et al. teach that the formulation is storage-stable (even upon repeated cooling below 0.degree.  C.) and does not crystallize out and that the pesticides have a high rain resistance; are absorbed very rapidly and in large amounts into the leaf of the treated plant;  exhibit higher effectiveness compared to conventionally formulated active ingredients; and that the yield of the treated plants increases ([0114]).


     For the reasons set forth above, the instant claims remain rejected. 





Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617